Per Curiam:
This case is ruled by Darlington’s Appeal, 86 Pa. 518, 27 Am. Pep. 726.
' There was undoubtedly such a confidential relation between James Huffman and his father, John Huffman, not only as ■father and son, but as one of the assignees of his father, as threw upon him the burden of proof of showing the consideration of the notes in question; and the court was right in so instructing the jury. Nor ean we see in the offers of evidence .anything which tended to show such consideration; hence, the court did well in rejecting them. It follows that the third point of the defendants was properly affirmed.
The judgment is affirmed.